PER CURIAM.
As correctly conceded by the State, the defendant’s conviction for attempted felony murder must be vacated. See State v. Gray, 654 So.2d 552 (Fla.1995). However, under the authority of State v. Wilson, 679 So.2d 411 (Fla.1996), once a charge of attempted felony murder is vacated a defendant may be retried on any lesser included offense of attempted felony murder provided that the jury was instructed on the lesser included offenses at trial. Accordingly, we remand this case to the trial court to make a determination concerning whether or not the jury was instructed on the lesser included offenses of attempted felony murder in this particular case.
If the trial court finds that the jury was instructed on the lesser included offenses, than the defendant may be retried on those lesser included offenses. If, however, the trial court should determine that the jury was not instructed on the lesser included offenses of attempted felony murder, then the State cannot retry the defendant on the lesser included offenses. Therefore, we reverse and remand this case to the trial court with instructions to vacate the attempted felony murder charge and, under the authority of Wilson, to make a determination concerning whether or not the jury was instructed on the lesser included offenses of attempted felony murder.
We find appellant’s remaining points lack merit and, accordingly, do not specifically address them herein except to affirm as to each of those other issues.
Affirmed in part; Reversed in part and remanded with directions.